Citation Nr: 1217702	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  05-33 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to January 1946.  He died in October 1999.  The appellant is the Veteran's surviving spouse.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in February 2011.  This matter was originally on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.


FINDING OF FACT

The Veteran's service-connected anxiety disorder substantially contributed to the Veteran's death. 


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits based on service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Although there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

The appellant asserts that service connection should be granted for the cause of the Veteran's death.  

Dependency and Indemnity Compensation (DIC) is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011). 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2011). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2011). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2011).

The Veteran's death certificate shows that he died in October 1999 from acute pulmonary edema due to congestive heart failure, due to congestive cardiomyopathy, due to coronary artery disease.  Diabetes mellitus was listed as a significant condition contributing to death, but not related to the cause of death. 

The record reveals that at the time of his death, the Veteran had a 30 percent rating in effect for an anxiety reaction, which was the Veteran's only service-connected disability. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.   

At her November 2007 hearing, the appellant testified that two doctors have provided opinions connecting the Veteran's death to his service-connected anxiety disorder. 

The appellant submitted an April 2004 statement from the Veteran's former physician who stated that the Veteran's general anxiety disorder was a contributing factor to the Veteran's death in that it exacerbated his diabetes and caused him to have periods of anxiety and panic which could have resulted in his cardiopulmonary demise. 

The appellant also submitted an April 2004 statement from a chiropractor who stated that it was his professional opinion that the Veteran suffered from a general anxiety disorder that contributed to his death.  He went on to state that his educational background and experience with similar conditions was the basis for his opinion. 

A VA medical opinion was obtained in August 2010.  The VA physician reviewed the Veteran's medical history and opined that the Veteran's death was not causally related to the Veteran's service-connected anxiety neurosis.  He stated that he disagreed with the two favorable opinions that were dated in April 2004.  He noted that the opinions were speculative in nature.  He further stated that a doctor of chiropractic medicine is not considered to have the neuropsychiatric expertise sufficient to provide a qualified medical opinion in the neuropsychiatric diagnostic arena. 

In February 2011, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed this decision to the Court of Appeals for Veterans Claims (Court).  By Order dated September 14, 2011, the Court vacated the Board's February 2011 decision and remanded this matter to the Board for compliance with the instructions included in a February 2011 Joint Motion for Remand (JMR).  In the JMR, the parties (the appellant and the Secretary of VA) agreed that the August 2010 VA medical opinion was inadequate because the examiner provided an inadequate rationale for his conclusion that the Veteran's death was not "causally related to the Veteran's [service-connected] diagnosis of 'Anxiety Neurosis. . . .'"  The parties agreed that instead of supporting his conclusion with an analysis that the Board could consider and weigh against contrary opinions, the examiner's stated rationale simply provided, (1) the reasons why he discounted the favorable opinions from Drs. Baumgarten and Lewis; and (2) commentary as to why the examiner felt that the Veteran's service-connected disability should have been rated at 100 percent, thereby making the Appellant's application for DIC a moot point.

In May 2012, the Board received a February 2012 private medical opinion authored by Dr. Desser, a cardiologist, which states in pertinent part, 

Based on the records provided it is my opinion that [the Veteran's] ischemic cardiomyopathy, secondary to coronary atherosclerosis, to a reasonable degree of medical probability, exceeding the 50% threshold, was related to his post-traumatic stress disorder anxiety.  

[The Veteran's] post-traumatic stress disorder anxiety materially and causally contributed to his coronary artery disease, heart failure, and death.   

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's service-connected anxiety disorder substantially and materially caused his death, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

A more detailed discussion, however, of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran's service-connected anxiety disorder is at least in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


